Case:19-04547-BKT13 Doc#:13 Filed:09/12/19 Entered:09/12/19 15:26:28                      Desc: Main
                           Document Page 1 of 1
                  IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                                               CASE NO. 19-04547-BKT

 GIOVANNI MARIN IRIZARRY
 WALESKA OLIVO SANTIAGO                                               CHAPTER 13



       DEBTOR(S)
 _________________________________/

                                            MOTION TO INFORM

 TO THE HONORABLE COURT:

         COMES NOW, DEBTOR, represented by the undersigned counsel and respectfully informs
 as follows:

          1.     It is informed to this Honorable Court that on in this date Debtor sent to the Chapter
 13 Trustee the marriage certificate as requested at the 341 meeting of creditors via UDP system.


           WHEREFORE it is informed to this Honorable Court to take notice of the above
 mentioned and grant any relief it deems just and proper.

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this same date, I electronically filed the above document with
 the Clerk of the Court using the CM/ECF System which will send a notification, upon information and
 belief, of such filing to the followings: THE UNITED STATES TRUSTEE.

          RESPECTFULLY SUBMITTED

          IN SAN JUAN, PUERTO RICO, this 12th day of September 2019.

                                                       THE BATISTA LAW GROUP, PSC
                                                       Jesus E. Batista 227014
                                                       PO BOX 191059
                                                       SAN JUAN PR 00919
                                                       Telephone: (787) 620-2856
                                                       Facsimile: (787) 620-2854
                                                       E-mail: jeb@batistasanchez.com
                                                       /s/ Jesus E. Batista, Esq.
